Ogden, J.
The appellant, in October, 1872, was convicted of selling spirituous liquors in quantities less than one quart, in the county of Goliad, without first having obtained a license therefor, as provided by, law. On the trial it was proven that the defendant did sell spirituous liquors, but the State wholly failed to prove the venue of the offense, and therefore the defendant was entitled, for this reason, to a new trial, at least. Again, it was clearly proven that the defendant had paid his occupation tax, as required by the statute of 1870; and this court, after mature consideration of the law and the question now *166presented, in the case of Manning v. The State, at the last term, .decided that there was now no penalty for selling liquors in quantities of less than one quart, and that the only penalty which can now be enforced is the penalty for not paying the occupation tax.
For these reasons the judgment of the District Court is reversed and the case dismissed.
Revebsed ahd dismissed.